DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art of which it pertains. Currently, the abstract describes a pressure detector and the components it includes, however it does not describe an improvement made by the pressure detector to the art.  Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Pressure Detector With Improved Deterioration Protection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Endress Hauser SE CO KG DE102018104162 (hereinafter “Endress”) in view of Nagano Keiki CO LTD JP2000356563 (hereinafter “Nagano”).
Regarding claim 1, Endress a pressure detector (Abstract, Fig 1) comprising: a sensing unit (Components -5, 9, 23, 25 and 27 of Fig 1) comprising a plate-shaped diaphragm (diaphragm-5), a first diaphragm electrode (electrode-9) provided on one surface of the diaphragm, a second diaphragm electrode (electrode-23) provided on the other surface of the diaphragm, and a bonding portion (Fission-25, 27 and 29) provided on a peripheral portion of the diaphragm; a first board (body-1) comprising a first board body shaped in a plate and bonded to one surface of the bonding portion of the sensing unit and a first board electrode (electrode-7) provided on a surface of the first board body facing the first diaphragm electrode; and a second board (body-15) comprising a second board body shaped in a plate and bonded to the other surface of the bonding portion of the sensing unit and a second board electrode (electrode-19) provided on a surface of the second board body facing the second diaphragm electrode, wherein the first board body comprises a first pressure inlet (line-35) penetrating through the first board body and, and the second board body comprises a second pressure inlet (line-15) penetrating through the second board body. (See Fig 1)
However, Endress fails to disclose a first groove provided on the surface facing the first diaphragm electrode, the first groove being in communication with the first pressure inlet and a second groove provided on the surface facing the second diaphragm electrode, the second groove being in communication with the second pressure inlet. Nagano discloses a first groove (gap-41) provided on the surface facing the first diaphragm electrode , the first groove being in communication with the first pressure inlet (openings-23A-C) and a second groove (gap-42) provided on the surface facing the second diaphragm electrode, the second groove being in communication with the second pressure inlet (openings-33A-c). (Abstract, Figs 1B and 2B)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nagano into Endress for the purpose of creating a more secure device. The modification would allow for protecting the device from potential damage which can cause measurement errors.
Regarding claim 2, Endress discloses the pressure detector according to claim 1.
However, Endress fails to disclose the first groove is covered with the first board electrode, and the second groove is covered with the second board electrode. Nagano discloses the first groove (gap-41) is covered with the first board electrode (electrode-22), and the second groove (gap-42) is covered with the second board electrode (electrode-32). (Abstract, Figs 1B and 2B)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nagano into Endress for the purpose of creating a more secure device. The modification would allow for protecting the device from potential damage which can cause measurement errors.
Regarding claim 3, Endress discloses the pressure detector according to claim 1.
However, Endress fails to disclose the first groove linearly extends from the first pressure inlet to a portion of the first board bonded with the bonding portion, and the second groove linearly extends from the second pressure inlet to a portion of the second board bonded with the bonding portion. Nagano discloses the first groove (gap-41) linearly extends from the first pressure inlet (openings 23A-C) to a portion of the first board (member-21) bonded with the bonding portion, and the second groove (gap-42) linearly extends from the second pressure inlet (openings-33A-C) to a portion of the second board (member-31) bonded with the bonding portion. (Abstract, Figs 1B and 2B)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Nagano into Endress for the purpose of creating a more secure device. The modification would allow for protecting the device from potential damage which can cause measurement errors.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855